*1195Appeal from a judgment of the Genesee County Court (Robert C. Noonan, J.), rendered October 18, 2004. The judgment convicted defendant, upon his plea of guilty, of attempted burglary in the second degree.
It is hereby ordered that the judgment so appealed from be and the same hereby is unanimously affirmed.
Memorandum: Defendant appeals from a judgment convicting him, upon his plea of guilty, of attempted burglary in the second degree (Penal Law §§ 110.00, 140.25 [2]). Contrary to the contention of defendant, he was not entitled to a hearing to determine the amount of restitution and the payment terms thereof inasmuch as the record establishes that he expressly agreed to the amount and payment terms at sentencing (see People v Rocklin, 265 AD2d 920, 921 [1999], lv denied 94 NY2d 906 [2000]; People v Serafini, 213 AD2d 1066, 1067 [1995], lv denied 85 NY2d 980 [1995]; cf. People v Wright, 288 AD2d 899, 900 [2001], lv denied 97 NY2d 689 [2001]). The sentence is not unduly harsh or severe. Present—Hurlbutt, J.P., Kehoe, Gorski, Green and Pine, JJ.